In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________


No. 19‐2385
LUIS VILLAVICENCIO‐SERNA,
                                               Petitioner‐Appellant,

                                v.

LEONTA JACKSON,
                                              Respondent‐Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 17 C 5442 — Rebecca R. Pallmeyer, Chief Judge.
                    ____________________

    ARGUED NOVEMBER 12, 2020 — DECIDED JUNE 3, 2021
               ____________________

   Before WOOD, HAMILTON, and ST. EVE, Circuit Judges.
    WOOD, Circuit Judge. On March 22, 2009, a jury found Luis
Villavicencio‐Serna guilty of first‐degree murder of Armando
Huerta Jr. Scant physical evidence linked him to the charge.
The conviction instead was largely based on testimony from
three of his friends, all of whom later recanted.
2                                                    No. 19‐2385

    Villavicencio‐Serna exhausted his state‐court appeals and
then sought a writ of habeas corpus pursuant to 28 U.S.C.
§ 2254(d). Throughout these proceedings, he consistently has
challenged the suﬃciency of the evidence to support his con‐
viction. He emphasizes the lack of physical evidence connect‐
ing him to the murder, and he suggests that several factors—
inconsistencies between the testimonies of his three friends,
their subsequent recantations, and the interrogation tactics
used by the police—reveal that the police pressured his
friends to implicate him. Finally, he oﬀers an alternative the‐
ory that links another group to the murder. In the face of these
arguments, the Illinois Appellate Court upheld his conviction.
The district court, applying the double‐layered deference re‐
quired by section 2254(d), concluded that the state court’s de‐
cision was not unreasonable, and so it refused to issue the
writ. See Villavicencio‐Serna v. Melvin, No. 17 C 5442, 2019 WL
2548688 (N.D. Ill. June 19, 2019).
    Although we sympathize with the district court’s observa‐
tion that “the lack of any physical evidence in this case is trou‐
bling,” we too conclude that Villavicencio‐Serna has not
shown enough to entitle him to issuance of the writ. We there‐
fore aﬃrm.
                                I
   Huerta was shot and killed in the parking lot of his apart‐
ment complex at 307 Dale Drive, in Addison, Illinois, in the
early morning hours of Saturday, May 16, 2009. Huerta had
been drinking beer with his uncle, Juan Carlos Marines Rojas,
that night. Around 3:30 am, a car pulled up, an occupant fired
four or five shots at Huerta, and the car sped away. Although
he was “a little drunk” at the time, Rojas was able to testify to
these details. Rojas also told the oﬃcers, first at the scene and
No. 19‐2385                                                  3

later at the police station, that despite the darkness, he saw
the rear passenger side of the car and could tell that it was
either a dark blue or dark green Honda.
   Although they had little evidence implicating any sus‐
pects, oﬃcers quickly turned their attention to Villavicencio‐
Serna after his girlfriend’s father reported her missing the
morning of Huerta’s murder. Villavicencio‐Serna’s 16‐year‐
old girlfriend, Josephina Vasquez, lived with her parents in
the same apartment complex at which Huerta was shot.
Vasquez was not missing for long. She came home later that
same day, and her father took her to the police station around
7:00 pm to resolve the missing‐person report.
   Oﬃcer Dennis Kotlinski became suspicious that Vasquez’s
temporary disappearance was related to the shooting, and so
he began questioning her. Vasquez initially told him that she
did not know anything about the shooting but that, to her
knowledge, Villavicencio‐Serna was not involved. Uncon‐
vinced, the oﬃcers continued to press her about what really
happened that night.
    Some eight hours later, at 3:00 am on May 17, the oﬃcers
began recording Vasquez’s account of the story. The record‐
ing captures her saying that she spent the night with Villavi‐
cencio‐Serna on the night of the shooting. After falling asleep
at 2:00 am, she woke up around 5:00 am and observed that
Villavicencio‐Serna was cold to the touch. He told her that he
“took care of business.” In order to explain what “business”
this might have been, Vasquez told the police that Villavi‐
cencio‐Serna did not like Huerta, because Huerta had repeat‐
edly contacted Vasquez in the past and just the last week had
called her at 5:00 am. Villavicencio‐Serna told Vasquez that he
4                                                 No. 19‐2385

was prepared to shoot Huerta or “beat his ass.” After the of‐
ficers asked Vasquez to speculate about where Villavicencio‐
Serna had gone during the night of May 16, she said that per‐
haps he went to “go shoot” Huerta. The oﬃcers dropped
Vasquez oﬀ at home shortly thereafter.
    But the oﬃcers were not finished with Vasquez. They
brought her back for additional questioning a few hours later.
This time she provided a radically diﬀerent account of the
events. Once again, the oﬃcers did not begin recording her
statement immediately; the recording began four hours into
the questioning. Vasquez recounted that Villavicencio‐Serna
had answered the phone when Huerta called Vasquez the
week before the shooting and told him not to “f**king call[]
my lady no more.” Referring to an oﬀ‐line conversation, the
oﬃcers asked Vasquez to repeat a new story in which she said
that she was in the car the night of the shooting. In this ver‐
sion, Villavicencio‐Serna called his friend Michael Daddio to
pick him up. Daddio drove his silver Cadillac with their
friend Donald Rogers in the passenger seat, while Vasquez sat
behind Daddio and Villavicencio‐Serna sat behind Rogers.
They first drove to Vasquez’s apartment complex. Oﬃcers
asked Vasquez whether she pointed out Huerta when they ar‐
rived; she responded that she might have said something
“like, damn, I think that’s Armando.” She then stated that
they drove through the parking lot twice before Villavicencio‐
Serna leaned out the back passenger‐side window and shot
Huerta.
    Oﬃcers left Vasquez alone for less than half an hour, dur‐
ing which she was visibly distraught. She threw up in a
McDonald’s bag and was hunched over her seat crying. She
also paced around the room, and slammed the walls saying
No. 19‐2385                                                 5

that she was “f**king frustrated.” About five hours later,
Vasquez told a substantially similar story, except that this
time she said that Villavicencio‐Serna reached over her to
shoot Huerta.
    The police next turned their attention to Daddio, whom
Vasquez had implicated as the driver. Initially, Daddio denied
any involvement in or knowledge of the shooting. After about
six hours of unrecorded questioning and “an emotional
breakdown,” the cameras came on. The oﬃcers again referred
to an unrecorded conversation, asking Daddio to “just pretty
much [explain] what we covered before.” So prompted,
Daddio recounted that he was hanging out with Rogers when
he received a call from Villavicencio‐Serna “sometime after
midnight, like 1” asking them to give Vasquez a ride home.
They drove around the parking lot twice and noticed Huerta
“speaking angrily.” Villavicencio‐Serna shouted at Huerta,
fired four or five gunshots, and urged Daddio to take oﬀ.
Daddio, however, recalled that Villavicencio‐Serna sat behind
him, not behind Rogers.
   Rogers’s experience at the police station followed the same
pattern. After he repeatedly told the oﬃcers that he knew
nothing about the shooting, he ultimately changed his story.
Rogers recalled that Daddio received a call from Villavi‐
cencio‐Serna around 10:00 or 11:00 pm asking Daddio and
himself to hang out. They drove around for a while, Villavi‐
cencio‐Serna seated behind Rogers and Vasquez behind
Daddio. Eventually, Villavicencio‐Serna asked to drive over
to Vasquez’s apartment, where Villavicencio‐Serna and
Huerta began yelling at each other. In short order, Villavi‐
cencio‐Serna fired his gun several times.
6                                                   No. 19‐2385

    All three of these witnesses later recanted their testimonies
at trial. They each insisted that the oﬃcers used various scare
tactics to convince them to implicate Villavicencio‐Serna and
to ratify the oﬃcers’ version of the events—a version that had
been fed to them while the recording equipment was oﬀ.
Vasquez swore that the oﬃcers had provided every detail of
her later account. Daddio accused the oﬃcers of threatening
to plaster his face around the city as a murder suspect unless
he adopted the story they were pushing. And Rogers said that
the oﬃcers threatened to put him in jail as an accessory to the
murder unless he told them the story they concocted. Unlike
the other two, however, Rogers said that he made the entire
story up.
    While the oﬃcers were interviewing Villavicencio‐Serna’s
friends, they brought Rojas (Huerta’s uncle) to the police sta‐
tion to identify the shooter’s car, which they now believed to
be Daddio’s. The oﬃcers had acquired Daddio’s vehicle—a
silver Cadillac—after Daddio sold it on Craigslist the day af‐
ter the shooting. Allegedly unprompted, Rojas turned to
Daddio’s car as soon as he saw it in the parking lot and said
that he immediately recognized the rear passenger‐side door
from the scene of the murder. To explain his earlier mischar‐
acterization of the car, Rojas explained that it was dark on the
night of the shooting, and so he mistakenly described the car
as dark blue or green. He was now convinced that the silver
Cadillac was the one.
    Some other evidence did not fit well with the state’s the‐
ory. A dark green car roughly matching Rojas’s initial descrip‐
tion drove through the parking lot within a very short time of
the murder. This car played a role in Villavicencio‐Serna’s al‐
ternative theory of the case. Villavicencio‐Serna pointed out
No. 19‐2385                                                       7

that a man named Paul Alvarado drove a dark green Pontiac
Bonneville. On the night of the shooting, Alvarado drove with
his friends Daniel Garcia and David Vargas to drop oﬀ their
friend Maritza Padilla, who lived with her parents in the Dale
Drive apartment complex. Huerta’s aunt, Maria Marines, also
lived there. Marines testified that she heard Padilla shout out
for Huerta, and she then heard gunshots and the sound of
tires peeling out of the parking lot. The police, however, did
not pursue this possibility for long. They interviewed each of
these people soon after the shooting and believed their denial
of involvement. Padilla’s father also recalled that she was
home before he heard any gunshots.
    This, then, was the key evidence presented at trial. The
jury resolved the conflicts against Villavicencio‐Serna, finding
him guilty of first‐degree murder. As we noted, after exhaust‐
ing his state‐court remedies, Villavicencio‐Serna unsuccess‐
fully petitioned for a writ of habeas corpus in the Northern
District of Illinois. The district court declined to issue the writ,
but it granted him a certificate of appealability because it con‐
cluded that reasonable jurists could debate “whether the state
appellate court correctly concluded that the evidence against
Petitioner was suﬃcient to support his conviction.” See Villav‐
icencio‐Serna v. Melvin, 2019 WL 2548688, at *16.
                                 II
    The Supreme Court repeatedly has emphasized that “the
availability of federal habeas relief is limited with respect to
claims previously adjudicated on the merits in state‐court
proceedings.” Harrington v. Richter, 562 U.S. 86, 92 (2011)
(quotation marks omitted). See also, e.g., Mays v. Hines, 141 S.
Ct. 1145, 1149 (2021); White v. Woodall, 572 U.S. 415, 419–20
(2014); Burt v. Titlow, 571 U.S. 12, 15 (2013). It is particularly
8                                                     No. 19‐2385

difficult for a petitioner to succeed when his only point is that
the evidence was insufficient to support his conviction, and
the state courts have evaluated that evidence and found it ad‐
equate. The Antiterrorism and Effective Death Penalty Act
(AEDPA), as reflected in 28 U.S.C. § 2254(d), dictates that we
review the state appellate court’s determination “for reasona‐
bleness alone.” Stern v. Meisner, 812 F.3d 606, 609 (7th Cir.
2016). This is a stricter test than the one that applies to a direct
appeal, where we ask whether the evidence, taken in the light
most favorable to the government and deferring to the jury’s
credibility determinations, can support a finding of guilt be‐
yond a reasonable doubt. See United States v. Huddleston, 593
F.3d 596, 601 (7th Cir. 2010).
    When confronting a section 2254 petition, we may grant
relief only if the state court’s evaluation of the sufficiency of
the evidence was objectively unreasonable. Coleman v. John‐
son, 566 U.S. 650, 651 (2012). The Supreme Court has described
this as involving “two layers of judicial deference.” Id. Just as
in a direct appeal raising sufficiency questions, in a section
2254(d) proceeding we do not have a license to redetermine
credibility of witnesses; that is the role of the trial jury. Stern,
812 F.3d at 611 (7th Cir. 2016).
    Villavicencio‐Serna takes issue with the state appellate
court’s determination that the evidence presented at trial was
sufficient to enable a reasonable jury to find him guilty. Illi‐
nois’s first‐degree murder statute requires proof that the de‐
fendant killed the victim without justification while intending
to kill the person, intending to do the victim great bodily
harm, or knowing that the defendant’s actions create the
strong probability of such harm. 720 ILCS 5/9‐1(a)(1) & (2)
No. 19‐2385                                                    9

(2008). The state was thus required to prove beyond a reason‐
able doubt both a prohibited act and the necessary state of
mind.
    The central focus of Villavicencio‐Serna’s petition is his
contention that no reasonable jury could have relied on the
testimonies of his three friends to the effect that he was the
gunman. He points to United States v. Castelan, 219 F.3d 690
(7th Cir. 2000), in which (for purposes of the Confrontation
Clause) we held that post‐arrest statements made in custodial
interviews, where the suspect asked about the possibility of
leniency, “lack[ed] inherent particularized guarantees of
trustworthiness.” Id. at 695–96. So, too, he reasons, the witness
statements here were not trustworthy. He adds that we have
recently “condemned tactics designed to exhaust suspects
physically and mentally,” including “long interrogation ses‐
sions or prolonged detention paired with repeated but rela‐
tively short questioning.” Dassey v. Dittmann, 877 F.3d 297,
304 (7th Cir. 2017) (en banc). We added in Dassey that our con‐
cerns about the reliability of information elicited through
heavy‐handed interrogation tactics are heightened as applied
to juveniles. Id. at 305.
    A few aspects of the interrogations implicate these con‐
cerns. Vasquez was only 16 years old at the time of the inter‐
rogations. Her first interrogation ran roughly eight hours, un‐
til 3:00 am, before she made any incriminating statements.
And only eight hours later, officers brought her back to the
police station for another grueling thirteen hours of interro‐
gation, during which she gave a completely new account that
was central to connecting Villavicencio‐Serna to the murder
and led the officers to Daddio and Rogers. Vasquez also ex‐
hibited signs of distress. But the distress could be interpreted
10                                                   No. 19‐2385

two ways: either frustration from the pressure of an unwar‐
ranted murder accusation, or stress from being peripherally
involved in a murder. The choice between these two possibil‐
ities was for the jury. The same is true for the emotional break‐
down Daddio suffered eight hours into his interrogation.
     These aspects of the interrogations are concerning. So, too,
is it troubling that the three witnesses later retracted their ac‐
counts, though this record does not reveal whether those re‐
cantations were coordinated among them or wholly inde‐
pendent. Nonetheless, section 2254(d)’s double‐layered defer‐
ence does not authorize us to revisit the jury’s interpretation
of the course of events, or to decide whose testimony was
credible at what times. The witnesses all testified at trial. The
jury was in the best position to decide whether to trust the
recantation at trial or the initial interrogation.
     Villavicencio‐Serna’s concerns about the tactics the offic‐
ers used during the interrogation are also overstated. He con‐
tends that his situation is even worse that the one that existed
in Dassey, but the two situations are different (and in any
event, Dassey did not prevail). 877 F.3d at 304. Villavicencio‐
Serna is trying to get some mileage out of flaws in the collec‐
tion of testimony that other witnesses presented against him
at trial, but the jury was aware of those problems and none‐
theless resolved the case against him.
   Another criticism Villavicencio‐Serna raises is the use of
leading questions by the officers during the interrogations.
This, he contends, conclusively demonstrates that later state‐
ments were unreliable. We can assume for present purposes
that the questions were indeed leading. For example, officers
asked Vasquez questions such as “Luis was upset though
No. 19‐2385                                                   11

with something right?”; “what happened with him and Ar‐
mando before?”; and whether she thought that Villavicencio‐
Serna had a gun on him “to kill someone” at the apartment
complex. Similarly, officers asked Daddio to discuss “pretty
much what we covered” when their conversations were not
recorded and asked him whether he received a phone call the
night of the shooting. But in the end, this simply raised a cred‐
ibility question for the jury.
    Villavicencio‐Serna next seeks to use obvious inconsisten‐
cies within each witness’s testimonies and across witnesses to
undermine the jury’s verdict. He points to six major issues: (1)
when and why they headed to Vasquez’s apartment, (2)
where they sat in the car, (3) what direction they were going,
(4) what events preceded the shooting, (5) where Luis shot
from, and (6) what happened after the shooting.
    Daddio said that Villavicencio‐Serna called him at 1:00 am
to drive to Vasquez’s apartment, but this was a full two and a
half hours before the shooting. Rogers suggested that the call
came closer to 10:00 or 11:00 pm. Daddio’s call log reflects no
calls between 9:43 pm and the time of the shooting. In addi‐
tion, Daddio said that the group headed to the apartment to
drop off Vasquez, but Vasquez speculated that they were go‐
ing to harm Huerta. Rogers offered that they “just wanted to
chill and hang out,” and so they drove around for a bit before
heading to Vasquez’s apartment after he overheard Villavi‐
cencio‐Serna having an aggressive exchange with someone on
the phone. Yet Huerta’s call log that night revealed no calls to
Villavicencio‐Serna or Vasquez. None of these differences,
however, is beyond the scope of recollection. We do not
12                                                 No. 19‐2385

know, for instance, whose phone Daddio or Huerta was us‐
ing, and people do not always recall the precise time at which
things happen.
    The detail about where in the car people were sitting is
also one that the jury could have seen as immaterial. Rogers
and Vasquez placed Villavicencio‐Serna in the back passen‐
ger side of the car, while Daddio placed him on the driver’s
side. The same is true about the direction from which the car
entered the parking lot. Vasquez contradicted herself on the
question of when Villavicencio‐Serna loaded his gun—as they
entered the parking lot, or after they had been there for a bit.
They all disagreed over whether Villavicencio‐Serna spoke
with Huerta before he shot him. There is more, but we need
not belabor the point. There is nothing unusual about a jury
hearing conflicting accounts and then resolving the facts as
best it can. Nothing more sinister than that happened here.
    The contradictions that appear in the record, we conclude,
are not serious enough to compel a finding that the state court
unreasonably concluded that the jury’s verdict did not fail for
lack of sufficiency of the evidence. Nor are the remainder of
Villavicenco‐Serna’s arguments, which we address briefly.
    Villavicencio‐Serna urges that Maria Marines’s testimony
about the other car in the parking lot varies so significantly
from the state’s theory of guilt that no reasonable juror could
find him guilty beyond a reasonable doubt. Recall that Ma‐
rines, Huerta’s aunt, testified at trial that she heard another
resident of the apartment complex—Maritza Padilla—call out
for Huerta right before hearing gunshots. Someone driving a
dark green Pontiac dropped off Padilla; that car more closely
matched Rojas’s initial description of the shooter’s vehicle.
No. 19‐2385                                                   13

But it was up to the jury to decide such details as Rojas’s abil‐
ity to observe the color in the dark of night. And Marines’s
testimony was not air‐tight either. Once again, the state court
was entitled to decide that this was only a jury question.
   Villavicencio‐Serna finally theorizes that even if there was
enough to support a finding that he was the actual shooter,
the evidence of intent to kill was so flimsy that his conviction
must be set aside. This is a nonstarter. The witnesses testified
that he shot at Huerta, and as we discuss below, the state court
identified evidence sufficient to establish motive.
    The Illinois Appellate Court methodically analyzed the
record before concluding that the evidence sufficed to allow a
reasonable jury to find Villavicencio‐Serna guilty of first‐de‐
gree murder. It concluded that the jury had ample oppor‐
tunity to determine which stories were reliable. The state
court further noted that the jury may have regarded some of
the recantations as unreliable. For example, Rogers testified
that he could not have been in the car that night because he
was with his girlfriend, but Rogers’s girlfriend testified that
Rogers was not with her at the time of the murder. The court
added that the jury was entitled to credit Rojas’s identification
of Daddio’s car at the police station, and that it could find mo‐
tive from Villavicencio‐Serna’s “invective‐laden message on
Huerta’s phone” the week before the murder.
    Finally, the state court confronted Villavicencio‐Serna’s al‐
ternative theory of the case, namely that someone in a green
Pontiac was the shooter. The court noted that a jury believing
Marines’s testimony that the gunshots occurred when Mari‐
tza arrived at the apartment would necessarily have to reject
Rojas’s identification of Daddio’s car at the station and Mari‐
tza’s father’s testimony that she was home before he heard
14                                                No. 19‐2385

any gunshots. Ultimately, the state court concluded that some
witnesses had to be wrong, and it was the role of the jury to
decide which ones to reject.
    None of these conclusions falls so far outside the bounda‐
ries of rational disagreement that we could brand it unreason‐
able. Not every case has the kind of physical evidence that
definitively resolves doubts, but neither is that type of evi‐
dence required. Here, the state court concluded that the testi‐
monial evidence and the circumstantial evidence met consti‐
tutional standards. Villavicencio‐Serna has not given us any
reason powerful enough to disturb that conclusion.
                               III
    Our review of a petition for a writ of habeas corpus based
solely on the suﬃciency of the evidence to support a convic‐
tion is circumscribed by the double‐layered deference of sec‐
tion 2254(d). Applying that standard, we conclude that the
district court correctly denied Villavicencio‐Serna’s petition,
and we AFFIRM its judgment.